995 A.2d 954 (2010)
297 Conn. 915
In re JAIME S.
SC 18629.
Supreme Court of Connecticut.
Decided June 15, 2010.
David J. Reich, in support of the petition.
Howard I Gemeiner, New Haven, in opposition.
The petition by the respondent father for certification for appeal from the Appellate Court, 120 Conn.App. 712, 994 A.2d 233 (2010), is granted, limited to the following issue:
"In a termination of parental rights proceeding, are the constitutional due process rights of the incarcerated respondent violated if said respondent is not provided with a trial transcript and an opportunity to recall witnesses prior to the conclusion of testimony?"